Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered October 2, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the ability of the officers to recall the details of the case, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). We conclude that each of the two undercover officers had a clear recollection of the pertinent facts. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Gonzalez, JJ.